Citation Nr: 1600671	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-41 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include intervertebral disc syndrome with degenerative arthritis.

2.  Entitlement to service connection for a cervical spine disorder, to include intervertebral disc syndrome with degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from February 1973 to February 1977.  He also served in the Navy Reserve from 1986 to approximately 2003.  See October 1986 USNR Enlistment Medical Examination; March 2009 VA Examination (reporting Reserve service until retirement in 2003).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for lower back and neck disabilities. 

The Veteran testified before the undersigned Veterans Law Judge during a September 2015 Travel Board hearing; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has lumbar spine and cervical spine disabilities that began during his active service following a parachuting incident and were worsened by a workplace injury in April 2001, necessitating surgery in 2003.  See Transcript of Record at 12, 15 (noting employer denied worker's compensation, arguing that the Veteran had already had injuries prior to workplace accident).

More evidence is needed before the Board can make a decision on the issues on appeal.  The Veteran's assertions center on a workplace injury that occurred in 1999 or 2001 and surgical treatment that occurred in 2003; however, the record does not appear to contain all of the relevant medical treatment from 1999 through 2003.  See Transcript of Record at 8-9 (reporting back injury and emergency room treatment at Inland Valley in Murrieta, California in 1999); id. at 4 (noting history of back injury in 2001 while working for police department); June 2010 VA Examination (reporting prior surgeries in 2003 at Riverside Community); March 2009 VA Examination (reporting history of neck surgery in 2003, finding evidence of cervical fusion procedure and a previous laminectomy at L4-L5 and L5-S1); January 2008 Dr. Haider Treatment Records (noting workplace injury on April 1, 2001, to neck and back).  VA should request these records on remand.  

The Veteran also reported that he received regular employment physicals while working for the police  department, but no efforts have yet been made to obtain these physicals.  See Transcript of Record at 8-9.  VA should request records of any employment physicals on remand.  

The Veteran reported during his September 2015 Travel Board hearing that he was hospitalized following his in-service parachuting injury; however, the claims file does not appear to contain records of any parachuting injury or subsequent emergency treatment.  See Transcript of Record at 14.  VA should request any STRs, including records of any hospitalization.  

Finally, after the above records have been obtained, the Veteran should be scheduled for a VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records, x-ray reports, and all records related to his hospitalization for pneumothorax in June 1976 while stationed in the Philippines and/or any other hospitalizations.  

2.  Make arrangements to obtain all medical records and examinations, to include annual physical examinations, associated with the Veteran's employment at police and fire departments, dated since 1977.  

3.  Make arrangements to obtain the administrative and medical documents related to the Veteran's Worker's Compensation claim associated with his April 1, 2001 injury.

4.  Ask the Veteran to identify all medical care providers that initially treated him for his back injuries in 1999 and April 2001, to include, but not limited to Inland Valley in Murrieta, California. Then, make arrangements to obtain all records that he adequately identifies.

5.  Make arrangements to obtain the Veteran's complete treatment records concerning his back surgeries at Riverside Community in 2003.

6.  After completing the above development, schedule the Veteran for a VA orthopedic examination.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disorder had its clinical onset during active service or is related to any incident of service, including a parachuting injury (described in several buddy statements and during the Veteran's September 2015 Travel Board hearing), an injury to the T2-T5 area while on a "water board", and/or a scuba diving accident.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disorder had its clinical onset during active service or is related to any incident of service, including a parachuting injury (described in several buddy statements and during the Veteran's September 2015 Travel Board hearing), an injury to the T2-T5 area while on a "water board", and/or a scuba diving accident.  

In providing these opinions, the examiner should acknowledge the buddy statements of record and the Veteran's statements and testimony during his September 2015 Travel Board hearing regarding the nature and duration of the Veteran's symptoms during and since his active service.  See August 2009 Statement; October 2010 L.S. Buddy Statement; October 2010 R.R. Buddy Statement; June 2014 J.H. Buddy Statement; Transcript of Record at 5, 12-14.  The examiner should also acknowledge the March 1974 service treatment record wherein the Veteran complained of chest pain from the T2-T5 area and the February 1977 service treatment record wherein the Veteran gave a history of recurrent back pain and it was noted that he had seen a doctor for his back and neck.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

